Citation Nr: 1218880	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for service connected degenerative disc disease of the lumbar spine with arthritis, status post lumbar laminectomy.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the May 2007 rating decision also granted service connection for surgical scar of the lumbar spine as secondary to service-connected degenerative disc disease of the lumbar spine with arthritis, status post lumbar laminectomy, assigning an initial non-compensable rating.  The Veteran initiated an appeal of this initial rating, and a statement of the case (SOC) was issued in October 2008. As the Veteran did not respond with a timely substantive appeal concerning this issue, the issue is not before the Board.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA treatment records and to afford the Veteran a VA examination.  The actions specified in the July 2010 Remand have been completed; the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's service connected degenerative disc disease of the lumbar spine does not result in unfavorable ankylosis of the entire thoracolumbar spine, and he does not have incapacitating episodes with bedrest prescribed by a physician that total six weeks in a twelve month period.

2.  The Veteran's radiculopathy of the left and right lower extremities is primarily manifested by complaints of radiating pain and numbness, but with few objective manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 40 percent for service connected degenerative disc disease of the lumbar spine with arthritis, status post lumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011). 
2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520- 8530 (2011).
3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520- 8530 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Degenerative Disc Disease of the Lumbar Spine

The Veteran is seeking a higher initial disability evaluation for his service connected low back disability, currently rated as 40 percent disabling.  Service connection for this disability was granted in a May 2007 rating decision, effective November 2006.  The Veteran claims that "due to the level of pain and my extreme limitations, I feel that I should warrant a higher evaluation."  Notice of Disagreement (February 12, 2008).  

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), and these ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2011).  The current 40 percent rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The next highest rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A total rating is assigned for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate Diagnostic Code.  This has been done in this case, and the Board will discuss the ratings for radiculopathy below. 

As the Veteran's low back disability has been assigned a 40 percent disability rating for the entire period on appeal, the only way the Veteran can receive a higher evaluation under the General Formula is if there is evidence of unfavorable ankylosis of the thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Here, the Board can find no evidence in either VA or private medical records that the Veteran has been diagnosed with ankylosis of the thoracolumbar spine or
that the Veteran's thoracolumbar spine is fixed in a position of extension or of flexion and it does not appear that he has ever claimed otherwise in any statements to VA.  

Both the March 2007 VA examination and the August 2010 VA examination reflect that despite the fact that the Veteran's low back disability causes severely limited range of motion, including limitation due to pain, the Veteran is still able to flex and extend his low back, as well as rotate to the right and left and bend to the right and left.  See VA C & P Examination (March 19, 2007) and VA C & P Examination (August 25, 2010).   

The August 2010 VA examiner noted that the Veteran's spine was straight with loss of normal lordosis and that the Veteran's posture was stiff and he leaned slightly to the right.  However, he stated, "[t]here is postural abnormality with the veteran leaning slightly to the right, but no fixed deformity (ankylosis) or abnormality of the musculature of the back."  VA C& P Examination (August 25, 2010).  This specific finding by a medical doctor that the Veteran does not have ankylosis provides highly probative evidence against the Veteran's claim, and as the Board has noted above, the Veteran has not submitted any contrary evidence.  

Accordingly, a higher disability rating under the General Formula is not warranted.

Disabilities of the spine can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The highest rating available is 60 percent for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board has also considered whether the Veteran's low back disability could be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, but finds that a higher disability rating under this criteria is not warranted for a number of reasons.

At his March 2007 VA examination, the Veteran reported that he used all of his yearly three weeks of vacation time as sick leave and estimated that he lost a day of work every week or two.  VA C & P Examination (March 19, 2007).  The Veteran's spouse also reported that the Veteran used all of his leave because of his low back problems in an undated letter she submitted to VA.  However, there is no evidence that on all those days off, the Veteran experienced a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Therefore, this time lost from work does not appear to meet the criteria for an incapacitating episode.  

Additionally, even assuming that on the days the Veteran was unable to work, he met the criteria for an incapacitating episode, it does not appear that the duration of his incapacitating episodes exceeded six weeks in a twelve month period, the criteria for a disability rating in excess of 40 percent.

A March 2008 VA treatment record notes that the Veteran misses work "intermittently" due to exacerbation of his low back pain.  VA Physician's Note (March 24, 2008).  

In a July 2008 letter, Dr. B.R. reported that the Veteran occasionally has flare-ups of back pain and radicular symptoms requiring several days of rest, no work, medication, and occasionally a dose of oral steroids.  Letter from Loveland Family Practice, Inc (July 28, 2008).  He stated that these flare-ups are incapacitating when they occur, but that they only occur three to six time a year at the most, which would make the total duration of incapacitating episodes in a twelve month period less than six weeks.  Id.  

While the August 2010 VA examination notes that the Veteran reported weekly flare-ups which he described as requiring bed-rest, the examination report includes a finding that "[t]he veteran has had no incapacitating episodes during the past 12-month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  VA C& P Examination (August 25, 2010).  

Later VA treatment records document occasional flare-ups of pain, usually following some kind of physical activity by the Veteran, but there is no evidence that these episodes are incapacitating.  See VA Physician Urgent Care Notes (April 23, 2011 and June 17, 2011).  Recent VA treatment records document that the Veteran reports belonging to a local gym, working out two to three times per week, and hiking and riding bikes with his son, a level of physical activity that appears inconsistent with the Veteran's claim at his August 2010 VA examination that he is incapacitated on a weekly basis due to the severity of his low back disability.  See VA Pain Psychology Evaluation and VA Pain PT Note (November 15, 2011).  
 
Based on the above evidence, the Board finds that despite the Veteran's reports that during flare-ups of low back pain he is incapacitated, there is no evidence that these flare-ups meet the regulatory criteria for an incapacitating episode.  Furthermore, there is conflicting evidence as to how frequently these reported flare-ups occur and how long they last and the Board finds that there is insufficient evidence to conclude that any incapacitating episodes regularly exceed six weeks in a twelve month period.  The current 40 percent rating would encompass incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and this, at best, is appropriate for the Veteran's situation.  For these reasons, a disability rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome is not warranted for any period on appeal.

In conclusion, based on all the evidence of record, entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with arthritis, status post lumbar laminectomy is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Radiculopathy of the Bilateral Lower Extremities

The Veteran is also seeking a higher initial disability rating for L-4 radiculopathy of the left and right lower extremities.  Service connection for these disabilities was granted in a May 2007 rating decision which assigned a 10 percent disability rating under Diagnostic Code 8624, which rates neuritis of the internal popliteal (tibial) nerve.  

The criteria of Diagnostic Code 8524, utilized by the RO, provides the rating criteria for paralysis of the internal popliteal nerve (tibial), as well as neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4 .124a, Diagnostic Code 8524, 8624, 8724.  Complete paralysis of the internal popliteal nerve (tibial), which is rated as 40 percent disabling, contemplates plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished, no muscle in sole can move, lesions of the nerve high in the popliteal fossa, and plantar flexion of the foot lost.  Id.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  Id. 

Diagnostic Codes 8520-8530 rate peripheral nerve disabilities affecting the lower extremities.  Of these, only Diagnostic Codes 8520-8526 provide for a disability evaluation in excess of 10 percent.  Under these seven diagnostic codes, a disability evaluation in excess of 10 percent can only be awarded for disabilities that are moderate, moderately severe, or severe.  

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

Here VA and private treatment records reflect complaints of radiating pain into the lower extremities with tingling and numbness.  While the Veteran has not clearly articulated the reasons why he believes he should be afforded a higher disability rating, it appears that he believes that the severity of his pain and discomfort warrants a higher disability evaluation.  See Notice of Disagreement (February 12, 2008).  

A November 2006 consultation by Dr. S.A. found normal motor strength in the lower extremities and no sensory deficits.  Neither leg had weakness with dorsiflexion or plantar flexion.  Gait was normal.  Letter from Tri-State Spine Care Institute (November 27, 2006).

At the March 2007 VA examination, the Veteran described the pain, numbness, and tingling in his lower extremities as occasional.  On examination, sensation to light touch and vibration was normal in the legs, but sensation to pinprick was diminished on the medial aspect of both calves.  Strength of thigh flexion and extension, calf flexion and extension, and ankle flexion and extension were decreased to 4/5 bilaterally.  Deep tendon reflexes were 2+ and equal bilaterally at the knees and ankles.  Cutaneous reflexes were intact and there were no pathological reflexes.  There was no evidence of fasciculation.  Straight leg raise was positive bilaterally at 45 degrees.  

A December 2007 emergency room note shows that the Veteran sought treatment for an exacerbation of low back pain radiating into his right leg.  Leg strength was noted to be "ok", but reflexes were diminished in both the arms and legs.  Reflexes in the knees were difficult to obtain.  

At a November 2008 consultation with Dr. M.S., the Veteran reported "severe" lumbar pain that radiates into both legs and numbness in the left leg.  However, on examination, the Veteran's sensation was intact to touch, pin, vibration, and position.  Reflexes were normal and symmetric.  The Veteran had full motor strength, with normal tone and no spasticity, rigidity, or atrophy.  Coordination and gait were normal.  

At the August 2010 VA examination, the Veteran continued to complain of radiating pain into the bilateral lower extremities, left worse than right.  On examination, motor strength was 4/5 in the lower extremities, but there was no atrophy, fasciculation, or tremor.  Rapid alternating movements were decreased in the lower extremities.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Sensation was intact to light touch, vibration, and pinprick.  VA C & P Examination (August 25, 2010).  

In April 2011, the Veteran was treated for a flare-up of his low back pain.  The Veteran had full strength in his lower extremities bilaterally and sensation and deep tendon reflexes were normal.  VA Physician Urgent Care Note (April 23, 2011).  The Veteran was treated for another flare-up in June 2011 and reported radiating pain down both legs, as well as occasional numbness and tingling.  Straight leg test was positive, but there was no distal sensory or motor deficits and deep tendon reflexes were symmetrical and intact.  An evaluation by a VA physical therapist in November 2011 showed full range of motion and strength of the lower extremities.

After careful consideration, the Board finds that the Veteran's symptoms are best characterized as mild in their severity.  While the Board accepts as credible the Veteran's statements that his radiculopathy causes pain, numbness, and tingling in his lower extremities that interferes with his quality of life, there are simply not enough objective findings to warrant a conclusion that his disability is moderate in nature.  Neurological testing does not consistently show any abnormalities.  At best, he has demonstrated slightly decreased strength (4/5) and slightly decreased reflexes (2/4).  However, such findings are not consistent as other medical evidence demonstrates normal strength of the lower extremities and normal reflexes.  Even during self-reported flare-ups in April and June 2011, strength, sensation, and reflexes were normal in the lower extremities.  Additionally, recent VA treatment records reflect that the Veteran currently has an active lifestyle, which supports a finding that the Veteran's disability does not significantly limit his activities.  See VA Pain Psychology Evaluation and VA Pain PT Note (November 15, 2011).  There has been no showing of atrophy of the leg muscles, which shows the Veteran is able to use his lower extremities in a normal fashion despite the pain.  

For these reasons, the Board finds that the Veteran's disability ratings for L-4 radiculopathy of the left and right lower extremities are appropriate at 10 percent for a mild level of disability.  Essentially, despite the radiating pain and other symptoms from the radiculopathy, there are few objective manifestations of the disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular Evaluation

In light of the Veteran's complaints of severe and incapacitating pain and limitation, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, including pain, limitation of motion, and numbness, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Total Disability Rating Based on Individual Unemployability

Finally, the Board will address whether the issue of whether the Veteran is unemployable due to his service connected disabilities and therefore entitled to a total disability rating based on individual unemployability (TDIU) has been raised by the record.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Here, the Board finds that a claim for TDIU has not been reasonably raised by the record.  While the Veteran has been unemployed since May 2009, he reported to the July 2010 VA examiner that he had been laid off, so his unemployment appears to be unrelated to his disabilities.  The record reflects that since losing his job, the Veteran has been a full time student who completed his degree in August 2011.  See VA Pain Psychology Evaluation (November 15, 2011).  

While he was not employed as of November 2011, there is nothing in the record to suggest that this unemployment is related to his service connected disabilities or that if offered a position in his field, he would be unable to work or perform his assigned duties.  In fact, recent VA treatment records reflect that despite his disabilities, the Veteran exercises regularly and goes hiking and bike riding with his son.  See VA Pain Psychology Evaluation and VA Pain PT Note (November 15, 2011).  Accordingly, the Board finds that the issue of entitlement to TDIU need not be further discussed at this time.  


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Despite this, an additional letter was sent to the Veteran in June 2008 which informed him how VA assigns disability ratings and he was informed of the types of evidence that would substantiate his claims. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has submitted private treatment records.  The appellant was afforded a VA medical examination in March 2007 and August 2010.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  None of the VA treatment records that post-date the 2010 examination suggest the condition has worsened such that a new examination would be warranted.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial disability evaluation in excess of 40 percent for service connected degenerative disc disease of the lumbar spine with arthritis, status post lumbar laminectomy is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the left lower extremity is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for service connected L-4 radiculopathy of the right lower extremity is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


